DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 37 remain pending in the application and have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the collar” in line 1.  There is insufficient antecedent basis for this limitation in the claim. Correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 4, 6, 9, 13, 19 – 22, 36 – 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Velaquez (US 2015/0330296).
Regarding Claims 1, 19 - 22:
Velaquez teaches an engine comprising: an engine block (10); a piston (70), the piston comprising a piston head and a connecting rod (20) coupled to the piston head; and a first stabilizer bar (235), the stabilizer bar coupled to the piston head, the first stabilizer bar constructed to align the piston as it cycles in the engine block thereby reducing friction.
	Regarding Claim 2:
Velaquez teaches a second stabilizer bar (235, other side shows in Figs 8 and 10), the second stabilizer bar coupled to the piston head, the second stabilizer bar constructed to align the piston as it cycles in the engine block thereby reducing friction.
	Regarding Claim 3:

	Regarding Claim 4:
Velaquez teaches a wrist pin (at 90, where the pin connects the rod to the piston), the wrist pin coupling the connecting rod to the piston head, the wrist pin pressed through the connecting rod (fig 2).
	Regarding Claim 6:
Velaquez teaches a stabilizer bar collar (30) that is notched on its inside to allow a big end of the connecting rod to pass through, wherein the stabilizer bar collar is constructed to align the first stabilizer bar relative to the piston head.
	Regarding Claim 9, as best understood:
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. the collar, does not depend on its method of production, i.e. casting. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).
Regarding Claim 13:
Velaquez teaches the first stabilizer bar defines an observation port (opening above the collar, fig 8, 10).
Regarding Claim 36:

	Regarding Claim 37:
Velaquez teaches a piston comprising: a piston head (70); a connecting rod (20) coupled to the piston head; a first stabilizer bar (235, left side); a second stabilizer bar (235, right side); a retaining ring (connection of 30 to 235); and a stabilizer bar collar (235), the stabilizer bar collar defining a pair of bushed apertures (200), a first bushed aperture of the pair of bushed apertures constructed to receive the first stabilizer bar, a second bushed aperture of the pair of bushed apertures constructed to receive the second stabilizer bar (Fig 10), wherein the stabilizer bar collar is constructed to hold the first stabilizer bar and the second stabilizer bar in a substantially vertical orientation relative to a crankshaft on an engine comprising the piston head, the stabilizer bar collar defining a groove, the groove constructed to receive the retaining ring, wherein when placed in the groove in the stabilizer bar collar, the retaining ring allows the stabilizer bar collar to turn, but not move up or down in an engine cylinder of the engine (Figs 2, 8, 10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 – 12, 17, 23 – 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velaquez (US2015/0330296).
Regarding Claims 10 – 12, 17, 23 – 35:
	Velaquez is silent to the claimed limitations but it would have been an obvious matter of design choice since such a elements as glow plugs, and adjusting the sizes and dimensions of the known parts are not only inherent within the art, but a common knowledge based on engine size and type.

Allowable Subject Matter
Claims 14 – 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LONG T TRAN/Primary Examiner, Art Unit 3747